         Case 2:20-cv-01321-RAJ Document 46 Filed 07/06/21 Page 1 of 3



1    David A. Bricklin, WSBA 7583                                                       Hon. Richard A. Jones
     bricklin@bnd-law.com                                                               Hon. Brian A Tsuchida
2    Alexander Sidles, WSBA 52832
3    sidles@bnd-law.com
     Bricklin & Newman, LLP
4    1424 Fourth Avenue, Suite 500
     Seattle, WA 98101
5    Telephone: (206) 264-8600
     Attorneys for Plaintiffs
6
7
8                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
9                                        SEATTLE DIVISION
10     NORTH CASCADES
11     CONSERVATION COUNCIL; and
       KATHY JOHNSON,                                         NO. 2:20-cv-01321-RAJ-BAT
12
                                           Plaintiffs,
13                                                            OPPOSITION TO MOTION TO
                v.                                            STRIKE NONCOMPLIANT
14
                                                              OBJECTIONS
15     UNITED STATES FOREST SERVICE,
       et al.,                                                NOTED FOR: JULY 9, 2021
16
                                        Defendants.
17
18           Plaintiffs oppose the Forest Service and timber industry’s motions to strike plaintiffs’

19   noncompliant objection. Dkt. 40; Dkt. 42; Dkt. 38. Contrary to the Forest Service’s speculation (Dkt.

20   40 at 5), plaintiffs did not engage in a deliberate strategy of “it’s easier to ask forgiveness than it is to
21   get permission.” Plaintiffs simply failed to re-read the report and recommendation’s page limits (Dkt.
22
     37, at 45)for objections after having calendared the report’s deadline for objections. When drafting the
23
     objection, plaintiffs complied with the Local Rule 72 standard of twelve pages but did not return to
24
     the report. Plaintiffs are not seeking to justify this mistake as a deliberate strategy, nor would it have
25
26   been a wise strategy in the first place. It was an error, nothing more or less.

                                                                                         Bricklin & Newman, LLP
                                                                                                 Attorneys at Law
      OPPOSITION TO MOTION TO STRIKE NONCOMPLAINT OBJECTION - 1                            1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                  Seattle WA 98101
                                                                                                Tel. (206) 264-8600
                                                                                                Fax. (206) 264-9300
         Case 2:20-cv-01321-RAJ Document 46 Filed 07/06/21 Page 2 of 3



1            The Forest Service notes, accurately, that it is within the discretion of the Court to strike
2    noncompliant filings. Dkt. 40 at 6, n. 4. We ask the Court to exercise its discretion not to strike.
3
             In the first case the Forest Service cites, Jenkins v. Puckett PLLC, No. 2:19-CV-1550-BJR,
4
     2020 WL 4517933 (W.D. Wash. Aug. 3, 2020), the stricken filing was a complaint that had not been
5
     timely served. Obviously, the failure to properly serve a complaint is an altogether weightier matter
6
7    than the filing of a twelve-page objection instead of a six-page one. Jenkins is a poor analogy for the

8    issues at stake here.

9            In the Forest Service’s second case, R.K. v. Corp. of President of Church of Jesus Christ of
10
     Latter Day Saints, No. C04-2338RSM, 2006 WL 2506413 (W.D. Wash. Aug. 28, 2006), the issue
11
     was an overlength reply in support of a motion in limine—twelve pages instead of the allowable six,
12
     just as here. The Court allowed the overlength filing, with a warning that further overlength filings
13
     would not be allowed. Such a warning would be appropriate here.
14
15           In the third case, Expedia, Inc. v. Reservationsystem.com, Inc., No. C06-1580RSM, 2007 WL

16   201069 (W.D. Wash. Jan. 23, 2007), the Court struck an overlength reply brief, as well as a belated
17   attempt to file a reply brief that did comply with page limits. In that case, the party making the
18
     overlength filing offered the Court no explanation other than a footnote asking the court to accept the
19
     filing—a high-handed and disrespectful treatment of the Court that leaves the Court to guess whether
20
     the overlength brief was deliberate or inadvertent; necessary or not. Here, we do not high-handedly
21
22   expect the Court accept our filing without any explanation. Our explanation is that we have made a

23   mistake and that good cause exists for allowing a twelve-page objection. See mot. for overlength

24   objection (Dkt. 39). We were not engaged in a deliberate strategy to ignore the Court or force the
25   Court’s hand, and there would have been no advantage to such a strategy.
26

                                                                                       Bricklin & Newman, LLP
                                                                                               Attorneys at Law
      OPPOSITION TO MOTION TO STRIKE NONCOMPLAINT OBJECTION - 2                          1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                Seattle WA 98101
                                                                                              Tel. (206) 264-8600
                                                                                              Fax. (206) 264-9300
         Case 2:20-cv-01321-RAJ Document 46 Filed 07/06/21 Page 3 of 3



1           In the final case, King Cty. v. Rasmussen, 143 F. Supp. 2d 1225 (W.D. Wash. 2010), aff’d 299
2    F.3d 1077 (9th Cir. 2002), the overlength filings were a thirty-four page motion for summary judgment
3
     and a thirty-four page reply, plus a declaration containing further legal argument. Local Rule 7 sets
4
     limits of twenty-four pages for motions and eight pages for reply, and does not allow legal argument
5
     in declarations. Here, by contrast, although our objection is not compliant with the magistrate judge’s
6
7    report, it is compliant with Local Rule 72. Unlike the Rasmussen litigant, we did not fail to consult

8    any authority, although we did consult the wrong authority. In upholding Rasmussen, the Ninth Circuit

9    noted that striking the overlength pages in the Rasmussen filings would not preclude consideration of
10
     any issues, because the issues had all been argued in the compliant portions of the filings. Here, by
11
     contrast, our objection raises two issues: roads and woodpecker populations. If the overlength portion
12
     is stricken, we will lose all of our argument on the woodpecker issue.
13
            In the interest of fairness, we would support a twelve-page limit for the Forest Service and
14
15   industry’s responses to our objection (which would give the respondents, in aggregate, double our

16   page limit, an advantage they have enjoyed throughout this case), as well as an extra week to file such
17   responses to account for the delay occasioned by the respondents’ motion to strike.
18

19          Dated this 6th day of June, 2021.

20                                                  Respectfully submitted,
21                                                  BRICKLIN & NEWMAN, LLP
22
                                                    /s/ David A. Bricklin, WSBA No. 7583
23                                                  /s/ Alexander Sidles, WSBA No. 52832
                                                    1424 Fourth Avenue, Suite 500
24                                                  Seattle, WA 98101
                                                    Telephone: 206-264-8600
25                                                  E-mail: bricklin@bnd-law.com, sidles@bnd-law.com
26                                                  Attorneys for Plaintiffs

                                                                                     Bricklin & Newman, LLP
                                                                                             Attorneys at Law
      OPPOSITION TO MOTION TO STRIKE NONCOMPLAINT OBJECTION - 3                        1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                              Seattle WA 98101
                                                                                            Tel. (206) 264-8600
                                                                                            Fax. (206) 264-9300
